Citation Nr: 0201145	
Decision Date: 02/04/02    Archive Date: 02/11/02	

DOCKET NO.  00-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from November 1986 to November 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).  It was remanded by the Board in 
April 2001, for further development.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran, who is service-connected for a right hand 
disability, has presented a credible and plausible argument 
regarding the incident in which he claims that he injured his 
right shoulder during service.

3.  The competent evidence in the file pertaining to the 
question of whether the veteran's right shoulder disability 
is related to service or not is in equipoise.


CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the veteran, 
service connection for a right shoulder disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records reveal that the veteran 
sustained severe, multiple blast-type injuries when an 
explosive device detonated in both hands in September 1988.  
In describing the extent of the injuries to the right hand at 
the time, a physician stated that "the injuries to his right 
upper extremity are rather devastating and while they are 
doing well at this time, the long term prognosis regarding 
function of this hand is guarded at best."

Several months after the above incident, the veteran 
separated from active military service.  Thereafter, a May 
1989 rating action granted service connection for loss of use 
of the right hand, secondary to severe injuries to all 
fingers.

Partially-legible medical records dated between August 1992 
and May 1996 reveal treatment (including an arthroplasty) by 
a Dr. C.D.G.M., a private orthopedic surgeon, for right 
shoulder instability and recurrent dislocations.

In a statement dated in January 1999, Dr. C.D.G.M. subscribed 
the following note, addressed to VA:

Please give care to [the] shoulder 
(right) of this p[atien]t who have 
worsening [sic] over [the] years due to 
disability of [the] r[igh]t hand after 
[a] war accident.  The abnormal movement 
and uses due to lack of motion of [the 
right] hand have caused [the veteran's] 
r[igh]t shoulder condition.

On VA medical examination in July 1999, the veteran reported 
that, while training with anti-tank mines during service, one 
of the mines exploded, causing injury to his right (dominant) 
hand, which resulted in amputation of his middle finger and 
subsequent fusion by surgery of the proximal interphalangeal 
joints of his index and ring fingers, and the interphalangeal 
joint of his thumb.  During said accident, the veteran also 
suffered trauma to his right shoulder when he flew backwards 
and hit the posterior aspect of his shoulder against a solid 
object, causing an anterior shoulder dislocation, which was 
relocated in the ambulance by paramedics.  The dislocation 
left the veteran unable to move his right arm for several 
weeks and, since then, he had suffered from anterior shoulder 
pain and frequent and recurrent subluxation and dislocation, 
with auto-repositioning of the shoulder with trick movements 
of the shoulder.  He was thereafter evaluated by Dr. 
C.D.G.M., who performed shoulder surgery to stabilize his 
right shoulder and prevent further dislocations.  The 
dislocations, however, had continued, and the veteran 
currently complained of anterior shoulder pain needing 
several cortisone infiltrations to treat a shoulder bursitis.

The above VA examiner, who stated at the beginning of his 
report that the "claim[s] folder [was] reviewed carefully," 
indicated that the veteran currently was "not able to use 
[his] right upper extremity because of fear of right shoulder 
dislocating again."  He also reported that the initial 
surgery was performed by Dr. C.D.G.M. in November 1990, with 
a revision in March 1996.  The diagnosis, and associated 
remarks, were listed as follows:

Diagnosis:

(1) right shoulder loss of range of 
motion
(2) recurrent shoulder dislocation
(3) right shoulder instability and 
impingement.

Remark #1:

There is evidence of right shoulder 
lesion (by clinical evaluation) and 
evidence of post-op right shoulder 
(report of surgery done by a civilian 
surgeon, is in the record and copy is 
attached) probably residual of alleged 
service trauma to right shoulder during 
explosion.

Remark #2:

Above condition is not the result of 
right hand surgery or right hand 
condition but most likely result of 
alleged trauma to shoulder during initial 
trauma.

Upon a review of the evidence then of record, to include the 
above two medical opinions, the RO denied the veteran's 
service connection claim, after concluding that there was no 
evidence of right shoulder trauma during service, nor 
evidence demonstrating that the current right shoulder 
condition was secondary to the veteran's service-connected 
right hand disability.

Additional pertinent evidence was thereafter associated with 
the file, to include an April 2000 orthopedic progress note 
subscribed by Dr. C.D.G.M., revealing his statements to the 
effect that the veteran was "crippled due to war accident," 
that he had a history of dislocations, and that "the 
s[ymptoms] of [the veteran's right] shoulder are related to 
[his inservice right] hand trauma."

The RO also sought yet another medical opinion, from a rating 
board medical consultant.  In her opinion, dated in May 2000, 
the VA medical consultant indicated that the record revealed 
the injury to the veteran's hands, worse on the right hand, 
that the right hand injuries were of such severity that 
required surgical debridement with repair of bony and soft 
tissue injuries by hand surgeons, and that the records were 
completely silent or unremarkable as to complaints, 
treatment, history or diagnosis of a right shoulder injury or 
any other injuries or residual disabilities other than those 
in the hands related to the initial blast.  She also noted 
that, in an original claim for benefits in November 1988, the 
veteran did not mention any right shoulder injury or 
disability, and that a December 1988 VA medical examination 
was also completely unremarkable as to history, complaints, 
treatment or diagnosis of a right shoulder disability.

The VA medical consultant further stated that the first 
medical evidence of a shoulder disability diagnosed as 
recurrent right shoulder dislocation with onset three years 
before had been documented in 1996, which was eight years 
after the veteran's separation from active service, after 
which time the veteran had undergone a right shoulder 
arthrotomy and capsulorrhaphy.  She further made reference to 
the version of the events that the veteran gave at the July 
1999 VA medical examination, and then noted that [i]t was 
examiner's remark based on veteran's history that the right 
shoulder condition is not the result of right hand trauma or 
right hand condition but is most likely the result of alleged 
trauma to shoulder during initial trauma.  The VA medical 
consultant then went on to express her opinion, and the 
rationale for it, as follows:

... It is important to note that on 7-15-99 
VA examiner, did not have the C-folder or 
service medical records available to him 
for review prior to exam, so his opinion 
as to the likelihood of an alleged right 
shoulder trauma during blast injury was 
practically based on the history provided 
by veteran, which after reviewing the 
SMRS, we consider has been absolutely 
ruled out.  Details as to history of 
initial injuries provided by veteran in 
latter years contradict the medical 
evidence in file, therefore making it 
unlikely to be related to the blast 
injury in 1988.  The recent medical 
statement submitted by orthopedist Dr. 
[C.D.G.M.], dated 4-5-00, in which he 
affirms that the right shoulder 
condition--recurrent dislocations, S/P 
surgery is related to the hand trauma is 
considered to be a remote possibility 
rather based on speculation, which is 
undocumented as it does not provide the 
complete rationale leading to his opinion 
in the instant case.  In my estimation 
the preponderance of the medical evidence 
in file is against the likelihood of a 
positive association between veteran's 
current right shoulder disability to the 
blast injury sustained in 1988.

Legal analysis

Initially, the Board notes that VA has fulfilled its notice 
and duty to assist requirements as they pertain to this 
particular case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
There is no indication that additional pertinent treatment 
records exist that might be needed to decide this particular 
claim, or that additional examination or medical opinion 
might be necessary.  Also, the veteran is not prejudiced by 
the Board's consideration of new regulations adopted on 
August 29, 2001, because the regulations merely implement the 
provisions of the Veterans Claims Assistance Act of 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001)), and do not provide additional substantive 
rights.  Furthermore, the decision herein is favorable to the 
veteran.  

Thus, it is the Board's initial finding that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In the present case, and for the following reasons, the Board 
finds that the evidence pertaining to the question of whether 
the veteran's right shoulder disability is related to service 
or not is in equipoise.

The facts that the veteran suffered a severe injury to his 
right hand due to an explosion during service, and that that 
injury required extensive surgical repairs at the time, are 
undisputed.  There is a question, however, as to whether the 
veteran indeed injured his right shoulder in that incident 
because, as noted from the Board's discussion of the factual 
background of this case, the veteran's account of the claimed 
right shoulder injury did not show up in the record until the 
time when the veteran filed his claim for service connection 
in 1999.

The above notwithstanding, it is the Board's opinion that the 
veteran's account of having dislocated his right shoulder at 
the time of the inservice explosion that severely injured his 
hands seems both credible and plausible, even if the records 
produced at the time were limited to a description of the 
injuries to and treatment of the veteran's hands (i.e., were 
"silent" as to any right shoulder injury).  It is certainly 
plausible that a right shoulder dislocation may have been 
left unrecorded at the time, especially if that dislocation 
was, as claimed by the veteran, attended to by paramedics at 
the scene, and more importantly because of the fact that the 
veteran had suffered severe injuries to his hands, which 
required immediate emergency treatment and would have been 
expected to be the focus of the treating emergency medical 
personnel.

Regarding the medical opinions in the file, which are 
negative and positive, the Board notes that all of them have 
probative value because they have been proffered by competent 
physicians who evidently know the case and have offered their 
best assessments of it.  As discussed earlier, Dr. C.D.G.M. 
has been treating the veteran for his right shoulder 
disability at least since 1992 (i.e., since at least less 
than three years after service), and he has opined that the 
veteran's right shoulder condition is secondary to the 
veteran's abnormal movement and use due to lack of motion of 
his right hand.  The VA physician who examined the veteran in 
July 1999 has indicated that he believes that, rather than 
being causally related to the service-connected right hand 
disability, the veteran's right shoulder disability is 
actually the result of the alleged trauma suffered by the 
veteran when he injured his right hand during service.  On 
the other hand, the VA medical consultant has discarded both 
theories, opining instead, in essence, that there is no nexus 
between the veteran's right shoulder disability and service 
or the service-connected right hand disability.

In the Board's opinion, the evidence in the file pertaining 
to the question of whether the veteran's right shoulder 
disability is related to service or not is in equipoise.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board concludes that service connection for a right 
shoulder disability is warranted.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).


CONTINUED ON THE NEXT PAGE

ORDER

Service connection for a right shoulder disability is 
granted.



		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

